DEFA14A PROXY STATEMENT PURSUANT TO SECTION 14 (a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the [_] Registrant Check the appropriate box: [_] Preliminary Proxy Statement [_] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [_ ] Definitive Proxy Statement [X] Definitive Additional Materials [_] Soliciting Materials under Rule 14a-12 Dreyfus Institutional Cash Advantage Funds - Dreyfus Institutional Cash Advantage Fund (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: [_] Fee paid previously with preliminary materials. [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0- 11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: DREYFUS INSTITUTIONAL CASH ADVANTAGE FUND IMPORTANT NOTICE REGARDING YOUR INVESTMENT August 23, 2016 Dear Shareholder: We need your help. We are writing to follow-up on proxy materials that were previously mailed to you regarding the Special Meeting of Shareholders of Dreyfus Institutional Cash Advantage Fund (the “Fund”), a series of Dreyfus Institutional Cash Advantage Funds (the “Trust”), and to notify you that the Special Meeting of Shareholders of the Fund has been adjourned to September 19, 2016 (the “Meeting”). If approved by Fund shareholders, the proposed reorganization of the Fund will be consummated on or about September 23, 2016. Our records indicate that we have not received your voting instructions on the important proposal affecting your investment in the Fund. Please take a moment now to cast your vote so that your shares may be represented . Another copy of your proxy card(s) has been enclosed. Your vote is critical to the outcome of this Meeting. PLEASE VOTE TODAY! After careful review, the Trust’s Board has unanimously approved the proposal for the Fund detailed in your Prospectus/Proxy statement and is recommending that Fund shareholders vote FOR the proposal. A copy of the Prospectus/Proxy Statement is available by calling the toll free number shown below. Although the response thus far has been very favorable, not enough votes have been cast to meet the necessary requirements. Should you have any questions regarding the proposal, please call the toll-free number 1-877-478-5047 Monday through Friday between 9:00 a.m. and 10:00 p.m. and Saturday between 10:00 a.m. and 6:00 p.m. Eastern time. The voting options below have been set up for your convenience. If you have voted since the mailing of this letter, we apologize for the follow up mailing and thank you for your participation. Thank you for your assistance with this important matter. Please take a moment now to cast your vote using one of the options listed below:
